Citation Nr: 1516722	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  08-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI).

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic headaches, mixed tension and vascular type.

5.  Entitlement to an initial rating in excess of 10 percent for insomnia.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 1983, February 1990 to December 1990, May 1991 to April 1992, and May 1992 to February 1993.

These matters came to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge; the transcript is of record.

In a January 2014 decision, the Board denied entitlement to service connection for right shoulder disability, lumbar spine disability, and cervical spine disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2014 Joint Motion for Partial Remand (JMPR) and Court Order, the portion of the decision which denied entitlement to service connection for right shoulder disability and cervical spine disability was vacated and remanded for action consistent with the JMPR.  The Veteran's appeal with regard to the lumbar spine issue was deemed abandoned.  

In March 2014 submissions, the Veteran raised the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), dementia, right hip disability, acquired psychiatric disability, gastrointestinal disability, erectile dysfunction, hearing loss, vertigo, and scar, right side of head, due to TBI.  In a December 2014 submission, the Veteran raised the issue of entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  In a March 2015 submission, the Veteran raised the issues of entitlement to service connection for visions loss due to service-connected TBI and tooth grinding due to sleep apnea.  See 03/30/2015 VBMS entry, VA 21-4138 Statement in Support of Claim.  These issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Right shoulder and cervical spine

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Lay statements of continuity of symptomatology may prove service connection for those chronic diseases enumerated in 38 U.S.C.A. § 1101(3).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

Remand is necessary for additional opinions that consider the lay contentions of the Veteran regarding a continuity of right shoulder and neck symptomatology since an in-service October 1980 jeep accident, and for consideration of September 2013 correspondence from John Park, M.D., which discusses the Veteran's disabilities and the motor vehicle accident.

In a January 2015 submission from the Veteran's attorney, it was asserted that the Veteran continues to seek VA treatment for his right shoulder and cervical spine disabilities.  VBMS contains portions of the Veteran's treatment records from the Houston VA Medical Center; however, prior to the January 2014 Board decision it does not appear that VA treatment records had been associated with the claims folder.  See 12/26/2014 & 01/05/2015 VBMS entries, Medical Treatment Record - Government Facility.  Thus, associate the entirety of the Veteran's treatment records with the claims folder, VBMS, or Virtual VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Initial increased rating issues

In a January 2013 rating decision, the RO granted entitlement to service connection for TBI, assigning a 10 percent rating, effective March 1, 2006; posttraumatic headaches, assigning a 30 percent rating, effective October 23, 2008; and, insomnia, assigning a 10 percent rating, effective October 23, 2008.  In a January 2014 submission, the Veteran expressed disagreement with the disability ratings assigned.  Remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder, VBMS, or Virtual VA the entirety of the Veteran's treatment records from the Houston VAMC.  

2.  Request that a VA physician with appropriate expertise review the claims folder, VBMS, and Virtual VA to profer an opinion regarding the etiology of the Veteran's right shoulder and cervical spine disabilities.  

Upon review of the evidence of record, to include this Remand, the examiner must opine as to the following:

(a)  whether the Veteran's right shoulder disability is at least as likely as not due to his active service, to include the October 1980 in-service jeep accident; and

(b)  whether the Veteran's cervical spine disability is at least as likely as not due to his active service, to include the October 1980 in-service jeep accident.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to specifically include the (a) Veteran's account of in-service and continuous post-service symptomatology; (b) the service treatment records; (c) the September 2013 statement from Dr. Park; and, (d) the relevant VA examination reports of record.  The examiner should also clarify whether any findings on examination or elsewhere in the record demonstrate arthritis of the right shoulder or cervical spine and should further specify whether any findings of "degenerative disc disease" be equated with arthritis.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for the asserted disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

An examination should only be scheduled if deemed necessary by the VA examiner.

3.  Thereafter, readjudicate entitlement to service connection for right shoulder and cervical spine disabilities to include consideration of all evidence associated with the claims folder, VBMS, and Virtual subsequent to the November 2012 Supplemental Statement of the Case.  If either of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

4.  Issue a statement of the case with regard to the issues of entitlement to initial increased ratings for TBI, posttraumatic headaches, and insomnia.  These issues should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







